Title: From George Washington to Patrick Henry, 12 June 1784
From: Washington, George
To: Henry, Patrick



Dear Sir,
Mount Vernon 12th June 1784

After a long silence, more the effect of great hurry & business, than want of inclination; permit me to recall myself to

your mind, by introducing to your recollection Mr Paine, the author of Commonsense, the Crisis &c.
To say what effect the writings of this Gentleman has had on our public affairs at the epochas at which they were given to the world, would, to a person of your information, be altogether unnecessary; it is more for his interest, & to my present purpose to add, that he stands unrewarded for his exertions in the American cause—is poor, & I believe very much chagrined at the little notice which has been taken of him for his lucubrations.
New York, lately, has testified her sense of his merits by a donation which is very pleasing to him—& from individual States, rather than from Congress (for reasons which seem to have weight in his mind,)—he wishes they might be continued in this line. If his services appear in your eyes to merit reward, I am persuaded you will endeavor to do justice to them.
I mention this matter to you equally unsollicited by, as unknown to him; for I never have heard that he has it in contemplation to bring himself before any State in the Union. Convinced as I am of the efficacy of his publications, & of the little attention shewn him for them, I could not withhold this attempt to serve him, & to assure you of the esteem & regard with which I have the honor to be Dr Sir &c. &c.

G. Washington

